Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

Parties:  The parties to this Separation and General Release Agreement
(“Agreement”) are:

(a)       J. Jude Thompson (“Executive”); and

(b)       Papa John’s International, Inc. (“Company”).  

Recitals:

WHEREAS, Executive has served Company as its President and co-Chief Executive
Officer and as a member of its Board of Directors; and

WHEREAS, Executive is resigning from all positions with Company, and all of its
respective directly and indirectly owned subsidiaries and affiliates, including
all employment, committee, officer and board of directors and other positions;
and

WHEREAS, Executive and Company desire to satisfy any and all issues
existing  with respect to Executive’s employment and Executive’s resignation
therefrom; and

WHEREAS, Executive and Company have agreed that Executive’s employment with
Company shall end on April 30, 2011 (“Separation Date”); and

WHEREAS, the parties agree that the provisions contained herein fully satisfy
Company’s obligations under all prior agreements between the parties hereto, if
any, and that this Agreement supersedes any and all prior agreements.  

NOW THEREFORE, for and in consideration of the release, covenants and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, and intending to be legally
bound, Executive and Company agree as follows:

1.  Termination of Employment; Termination of Officer and Director
Positions.  Executive hereby resigns as an officer and as a Director of Company
and from all positions with Company and all of its respective directly and
indirectly owned subsidiaries and affiliates (including joint ventures),
including all committee, officer and board of directors and other positions and
all positions as an employee; and Company hereby accepts such resignations.
Executive’s employment with Company shall terminate effective as of the close of
business on the Separation Date.

2.  Payments, Benefits and Other Considerations.

a.          Base Salary, Etc.  Company shall pay Executive (i)  Executive’s base
salary through the Separation Date to the extent not theretofore paid; (ii) any
amounts or benefits owing to Executive or to Executive’s beneficiaries under the
current benefit plans and policies of Company; and (iii) any amounts owing to
Executive for reimbursement of expenses properly incurred by Executive prior to
the Separation Date, and which are reimbursable in accordance with Company’s
policies, in a lump sum in cash within ten (10) days of the Separation Date or
such later date as such payments may be due under the terms of the applicable
program or policy.

b.        Severance Payment.  Within fifteen (15) business days after the later
of the Release Effective Date or Supplemental Release Effective Date (each as
defined in Paragraph 17 below), Company shall pay Executive a cash lump sum in
an amount equal to seven and one-half (7 ½) months of Executive’s current base
salary and 30 days of Executive’s current base salary (for unused vacation),
less applicable withholdings (the “Severance Payment”).

--------------------------------------------------------------------------------



c.        Equity Awards.  Company represents, warrants and agrees with Executive
that he is vested with the options as set forth on Exhibit A.1 hereto, and that
the options and restricted stock as set forth on Exhibit A.2 are scheduled to
vest on or before the Separation Date, all of which are and shall be held by
Executive in accordance with the terms of the agreement and equity plan under
which such awards were granted. Company represents, warrants and agrees with
Executive that the stock options and restricted shares held by Executive as set
forth on Exhibit A.3 hereto shall vest with Executive on the Separation
Date.  Executive agrees not to exercise any options, or sell any restricted
shares, as listed on Exhibit A until the Supplermental Release Effective
Date.  Executive hereby agrees that the tax withholding obligation with respect
to any restricted stock vesting under this Paragraph 2(c) shall be satisfied by
the surrender and forfeiture of a portion of shares covered by such restricted
stock and hereby authorizes Company to use such portion to satisfy such
obligations.  Except as previously set forth in this Paragraph 2(c), all equity
awards held by Executive will continue to be covered by the terms of the awards
agreements with regard to such awards and the equity plan(s) under which such
awards were issued.

d.         Bonus Payments. Within fifteen (15) business days after the later of
the Release Effective Date or Supplemental Release Effective Date, Company shall
pay Executive a Q1 MIP award in the amount of $73,125.00, and a pro-rated and
estimated equivalent of a Q2 MIP award in the amount of $24,375.00, in both
cases constituting full payment for the applicable award period and with
Executive having no entitlement to any further payment based on full-year
calculations under the MIP or other company bonus plans, or payment of
equivalent amount(s) if he is not employed on the date the checks are issued to
plan participants.

e.        Benefits Continuation.  Should he elect it, Executive and Executive’s
covered dependents shall at the expense of Company, be entitled to continued
participation on the same terms and conditions as applicable immediately prior
to the Separation Date for six months after the Separation Date in such medical,
dental, and hospitalization insurance coverages in which Executive and
Executive’s eligible dependents were participating immediately prior to the
Separation Date.  Such medical, dental and hospitalization coverage shall be
provided pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).  Executive shall also receive,
within fifteen (15) days after the later of the Release Effective Date or
Supplemental Release Effective Date, the sum of $2,418.00, constituting the cost
of Executive’s life insurance coverage for six months.

f.        401(k) and Deferred Compensation Plan. Notwithstanding anything to the
contrary herein, all amounts held in trust in the Company’s 401(k) Plan and
Deferred Compensation Plan for the benefit of Executive shall continue to be
held in trust for Executive within the parameters of the applicable existing
plan.

g.        Executive Property Rights. Company shall on or before the Separation
Date assign and transfer to Executive, Executive’s current mobile telephone
number and iPhone (after the Company has removed all Company data from the
iPhone).  On or before the Separation Date, Executive shall return any and all
property of Company to Company, including but not limited to any computer, key
card, office keys, corporate credit card, and garage and building access
devices.

2

--------------------------------------------------------------------------------



3.        Executive Release.  In consideration for Executive’s receipt of the
amounts set forth in Section 2 hereof, Executive, for himself, and Executive’s
attorneys, heirs, executors, administrators, successors, and assigns, does
hereby fully and forever release and discharge Company and its affiliated
entities, as well as their predecessors, successors, assigns, and their current
or former directors, officers, partners, agents, employees, attorneys, insurers,
reinsurers, and administrators (collectively the “Executive Released Parties”)
from all suits, causes of action, and/or claims, demands or entitlements of any
nature whatsoever, whether known, unknown, or unforeseen, which Executive has or
may have against any of them arising out of or in connection with Executive’s
employment by Company, Executive’s service on the Board of Directors,
Executive’s separation of employment from Company, or any event, transaction, or
matter occurring or existing on or before the date of Executive’s execution of
this Agreement, except for any claim relating to the enforcement of this
Agreement.  Executive represents and warrants that Executive has not at the date
of Executive’s execution of this Agreement, and shall not in the future file or
otherwise institute, any claim, demand or lawsuit seeking damages or other
relief against any of the Executive Released Parties and shall not otherwise
assert against any of the Executive Released Parties any claims, demands or
entitlements that are lawfully released herein.  Executive further hereby
irrevocably and unconditionally waives any and all rights to recover any relief
or damages concerning the claims, demands or entitlements that are lawfully
released herein.  Executive represents and warrants that Executive has not
previously filed or joined in any such claims, demands or entitlements against
Company or the other Executive Released Parties and that Executive shall
indemnify and hold them harmless from all liabilities, claims, demands, costs,
expenses and/or attorneys’ fees incurred as a result of any such claims, demands
or lawsuits.  This Agreement specifically includes, but is not limited to, all
claims of breach of contract, employment discrimination (including any claims
coming within the scope of Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Equal Pay Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, all as amended, or any other applicable federal, state, or local law),
claims under the Employee Retirement Income Security Act, as amended, claims
under the Fair Labor Standards Act, as amended (or any other applicable federal,
state or local statute relating to payment of wages), claims concerning
recruitment, hiring, termination, salary rate, severance pay, stock options,
wages or benefits due, sick leave, holiday pay, vacation pay, life insurance,
group medical insurance, any other fringe benefits, worker’s compensation,
termination, employment status, libel, slander, defamation, intentional or
negligent misrepresentation and/or infliction of emotional distress, together
with any and all tort, contract, or other claims which might have been asserted
by Executive or on Executive’s behalf in any suit, charge of discrimination, or
claim against Company or the other Executive Released Parties to the extent
permissible under applicable law.  

Executive acknowledges that he has been given an opportunity of twenty-one
(21) days to consider this Agreement and that he has been encouraged by Company
to discuss fully the terms of this Agreement with legal counsel of Executive’s
own choosing, and that legal counsel has in fact reviewed this Agreement.  For a
period of seven (7) days following Executive’s execution of this Agreement,
Executive shall have the right to revoke the waiver of claims arising under the
Age Discrimination in Employment Act, a federal statute that prohibits employers
from discriminating against employees who are age 40 or over.  If Executive
elects to revoke this Agreement within this seven-day period, he must inform
Company by delivering a written notice of revocation to Company’s General
Counsel no later than 11:59 p.m. on the seventh calendar day after Executive
signs this Agreement.  Executive understands that, if Executive elects to
exercise this revocation right, this Agreement shall be voided in its entirety
at the election of Company and Company shall be relieved of all obligations to
make the Severance Payment, provide the other benefits and take the other
actions under Section 2 hereof.  Executive may, if he wishes, elect to sign this
Agreement prior to the expiration of the 21-day consideration period, and
Executive agrees that if he elects to do so, his election is made freely and
voluntarily and after having an opportunity to consult counsel. Provided however
and notwithstanding anything to the contrary herein Executive reserves and does
not release any and all rights to a legal defense and/or for indemnification
under, pursuant to and/or by reason of (i) the articles of incorporation,
by-laws and/or policies of Company applicable to current and former officers and
members of the Board of Directors of Company, and (ii) any and all insurance
policies for, from and against any investigations, administrative proceedings,
and or litigation brought or asserted by any state or federal governmental
agency or instrumentality, suits, cause of action, and/or claims, demands or
entitlements, whether known, unknown or unforeseen, against executive by reason
of executive having served as an officer, director and employee of company
and/or its respective directly and indirectly owned subsidiaries and affiliates
(including joint ventures, including all committee, officer and board of
directors and other positions as an employee).

3

--------------------------------------------------------------------------------



4.        Company Release.  Company for itself and its respective directly and
indirectly owned subsidiaries and affiliates (including joint ventures),
employee benefit plans, current or former officers, current or former directors,
current or former attorneys, current or former partners, current or former
agents, current or former employees, insurers, reinsurers, current or former
administrators, successors, and assigns, does hereby fully and forever release
and discharge Executive and Executive’s attorneys, heirs and assigns
(collectively the “PJI Released Parties”) from all suits, causes of action,
and/or claims, demands or entitlements of any nature whatsoever, whether known,
unknown, or unforeseen, which any of such persons or entities jointly or
severally has or may have against any of the PJI Released Parties arising out of
or in connection with Executive’s employment by Company and/or its respective
directly and indirectly owned subsidiaries and affiliates (including joint
ventures), Executive’s service on the Board of Directors (including all
committees thereof), Executive’s service in connection with any employee benefit
plan of Company, Executive’s separation of employment from Company, or any
event, transaction, or matter occurring or existing on or before the Separation
Date, except for any claim relating to the enforcement of this Agreement and
except for (i) the violation of any federal, state or local statutory and/or
public policy right or entitlement that, by applicable law, is not waivable;
(ii) any personal charges of the Executive on any Company credit card account;
(iii) the Company’s right to recoup payments to the Executive, to the extent
required under the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Act; and
(iv) any wrongful act or omission occurring after the date that the Company has
executed, and delivered, this Agreement. Company for itself and its respective
directly and indirectly owned subsidiaries and affiliates (including joint
ventures), employee benefit plans, current or former officers, current or former
directors, current or former attorneys, current or former partners, current or
former agents, current or former employees, insurers, reinsurers, current or
former administrators, successors, and assigns, represents and warrants to
Executive that Company for itself and its respective directly and indirectly
owned subsidiaries and affiliates (including joint ventures), employee benefit
plans, current or former officers, current or former directors, current or
former attorneys, current or former partners, current or former agents, current
or former employees, insurers, reinsurers, current or former administrators,
successors, and assigns, jointly or severally have not at the date of this
Agreement, and shall not in the future file or otherwise institute, any claim,
demand or lawsuit seeking damages or other relief against Executive or any of
the other PJI Released Parties and shall not otherwise assert against any such
party any claims, demands or entitlements that are lawfully released
herein.  Company further hereby irrevocably and unconditionally waives any and
all rights to recover any relief or damages concerning the claims, demands or
entitlements that are lawfully released herein.  Company represents and warrants
to Executive that Company has not previously filed or joined in any such claims,
demands or entitlements against Executive and that Company shall indemnify and
hold him harmless from all liabilities, claims, demands, costs, expenses and/or
attorneys’ fees incurred as a result of any such claims, demands or lawsuits.

5.        Mutual Non-Disparagement. Executive shall not make negative statements
or communications disparaging Company or its officers, directors, shareholders,
members, agents or products jointly or severally.  Company agrees with Executive
for itself and for and on behalf of its directors and executive officers that
neither Company nor its directors and executive officers jointly or severally,
shall make negative statements or communications disparaging Executive or
Executive’s abilities or contributions to Company.  The Company agrees to use
its reasonable efforts to cause its other employees not to make negative
statements or communications disparaging the Executive.  The foregoing shall not
be violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).  

4

--------------------------------------------------------------------------------



6.        No Waiver of Vested Rights.  Notwithstanding anything to the contrary
in this Agreement, the parties agree that this Agreement shall not adversely
affect, alter, or extinguish any vested right that Executive may have with
respect to any pension, deferred compensation or other retirement benefits to
which Executive is or shall be entitled by reason of Executive’s employment with
Company, and nothing in this Agreement shall prohibit Executive from enforcing
such rights.

7.        Tax Indemnification.  Executive understands and agrees that should any
amount of the payment made to him by Company under this Agreement be deemed
taxable, Executive is solely liable for any taxes of whatever kind due by reason
of this payment of money, and should any state or federal tax authority
determine that any or all of such payment constitutes income subject to federal
or state taxes, including but not limited to income tax, or social security
laws, then Executive agrees to indemnify and hold harmless Company for any and
all liability of whatever kind incurred by it on this payment, including, but
not limited to taxes, levies, assessments, fines, interest, and penalties.

8.        Medicare Indemnification.  Executive affirms and warrants to Company
that Executive is not a Medicare beneficiary and is not currently receiving, has
not received in the past, is not eligible for, and has not applied for or sought
benefits from Medicare.  Executive agrees to indemnify and hold Company harmless
for any penalties or liability, including interest, that may be asserted against
Executive pursuant to Section 111 of the Medicare, Medicaid, and SCHIP Extension
Act of 2007, 42 U.S.C. § 1395y(b)(8) as a result of the payment described in
paragraph 2 of this Agreement.

9.        No Waiver of Future Claims.  Notwithstanding anything else in this
Agreement, the parties agree that this Agreement does not constitute a waiver by
the party of any right or claim that may truly occur and arise after the date on
which Executive executes this Agreement.

10.       No Admission of Wrongdoing.  Nothing in this Agreement is an admission
by any party hereto of any wrongdoing, either in violation of an applicable law
or otherwise, and that nothing in this Agreement is to be construed as such by
any person.

11.       Entire Agreement; Survival.  This Agreement and the other agreements
referred to herein constitute the entire agreement between the parties hereto,
and supersede all prior oral or written agreements, commitments or
understandings, with respect to the matters provided for
herein.  Notwithstanding the foregoing, the parties do not intend by this
Agreement to supersede Executive’s April 23, 2009 Confidentiality and
Non-Competition Agreement, attached as Exhibit B hereto.  The parties hereto
acknowledge and agree that the provisions of the Confidentiality and
Non-Competition Agreement shall continue in full force and effect in accordance
with the terms thereof and shall survive the execution of this Agreement.

12.       Choice of Law.  Because Company’s and Executive’s substantial contacts
are within the Commonwealth of Kentucky, the fact that Company’s headquarters is
located in Kentucky, the parties’ interests in ensuring that disputes regarding
the interpretation, validity, and enforceability of this Agreement are resolved
on a uniform basis, and Company’s execution of and making of this Agreement in
Kentucky, the parties agree that the Agreement shall be interpreted and governed
by the laws of the Commonwealth of Kentucky, without regard for any conflict of
law principles. The parties consent to the jurisdiction of the courts of the
Commonwealth of Kentucky and of the United States District Court for the Western
District of Kentucky for all purposes in connection with this Agreement.

5

--------------------------------------------------------------------------------



13.      Dispute Resolution.  Any controversy, dispute or claim arising out of
or relating to this Agreement, any modification or extension hereof, any breach
hereof, or any other dispute or claim arising between the parties, shall first
attempt to be resolved by confidential mediation by a mediator mutually agreed
upon by the parties.  Notwithstanding the foregoing, the parties shall be
entitled to seek injunctive or other equitable relief in any court of competent
jurisdiction in the event of any actual or threatened violation by the parties
of their obligations under Section 3, 4 or 5 of this Agreement, or under
Executive’s Confidentiality and Non-Competition Agreement, attached as Exhibit B
hereto.

14.       Notices.  All notices, demands, requests, or other communications
which may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

  i. If to Company: Attn: General Counsel 2002 Papa John’s Boulevard Louisville,
Kentucky 40299 Facsimile Number: (502) 261-4925   ii. If to Executive: Attn: J.
Jude Thompson 1450 Piercy Mill Trace Louisville, Kentucky 40245   With Copy to:
W. Brent Rice, Esq. McBrayer, McGinnis, Leslie & Kirkland, PLLC 201 E. Main
Street, Suite 1000 Lexington, Kentucky 40507

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or
sent.  Each notice, demand, request, or communication that shall be given or
made in the manner described above shall be deemed sufficiently given or made
for all purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, confirmation of facsimile transmission or
the affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

15.       Miscellaneous; Waiver of Statutory Provisions.  This Agreement may be
executed in counterparts, each of which shall be deemed to be an original and
all of which together shall constitute the Agreement; provided, however, that
this Agreement shall not become effective until completely conforming
counterparts have been signed and delivered by each of the parties hereto.  This
Agreement shall be binding upon and inure to the benefit of Executive’s assigns,
heirs, executors and administrators as well as Company, its parent, subsidiaries
and affiliates and each of its and their respective officers, directors,
employees, agents, predecessors, successors, purchasers, assigns, and
representatives.

16.       Consultation with Attorney.  Executive acknowledges that, at the time
Executive was presented with this Agreement for Executive’s consideration,
Executive was advised by a representative from Company, in writing (by way of
this paragraph of this Agreement), to consult with an attorney about this
Agreement, its meaning and effect, and Executive has in fact consulted an
attorney, before executing this Agreement.

6

--------------------------------------------------------------------------------



17.       Consideration Period and Revocations.  Executive acknowledges that he
was advised by Company that Executive could consider the offer for twenty-one
days after receipt of the Agreement.  This Agreement shall not become final and
binding upon Executive until the eighth calendar day following Executive’s
execution of this Agreement (the “Release Effective Date”).  Executive agrees
that if he executes this Agreement prior to the Separation Date, that he will
sign, on the Separation Date, the Supplemental Release attached hereto as
Exhibit C as to the release of any and all age discrimination claims through the
Separation Date.  The Supplemental Release shall not become final and binding
upon Executive until the eighth calendar day following Executive’s execution of
the Supplemental Release (the “Supplemental Release Effective Date”).

18.       No Reliance.  The parties have not relied on any representations,
promises, or agreements of any kind made to them in connection with this
Agreement, except for those set forth in this Agreement.

19.       Section 409A.  The parties hereto acknowledge and agree that none of
the benefits provided to Executive hereunder are deferred compensation for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”), and that none of the benefits provided to Executive hereunder shall be
subject to the six-month delay described in Code Section 409A(a)(2)(B).

20.       Amendments and Severability.  This Agreement may not be modified,
altered or changed except by a written agreement signed by the parties
hereto.  If any provision of this Agreement is held to be invalid, the remaining
provisions shall remain in full force and effect.  

21.       Further Assistance.  Executive agrees to make himself reasonably
available to Company relating to Executive’s prior services as an officer,
employee or director of Company including, but not limited to, assisting Company
and any of its affiliates and acting as a witness in connection with any pending
or threatened litigation or other legal proceeding with respect to which Company
or such affiliates reasonably determines Executive’s participation to be
necessary, and responding to questions and inquiries with respect to such prior
services in connection with any such proceedings.  Executive agrees to complete
a Directors and Officers Questionnaire for purposes of Company’s 2011 proxy
statement disclosure and, subject to Executive’s business and personal schedule,
to assist and cooperate with any other disclosure reasonably related to
Executive’s prior services.  Such assistance shall be without additional
compensation to Executive; however, he shall be reimbursed for any out-of-pocket
expenses he incurs in providing such assistance.  Notwithstanding anything to
the contrary contained herein, the payments and benefits set forth in Section 2
are not conditioned or contingent upon Executive’s compliance with this
Section 21.  Executive agrees he shall not voluntarily participate or testify in
any proceeding adverse to Company, except to the extent required by
law.  Executive agrees he shall notify Company within three (3) business days by
contacting the office of General Counsel in response to any order, subpoena,
deposition notice, or any other discovery request issued by or through a state
or federal court or governmental agency or any other authority having the power
to issue such an order, subpoena, deposition notice, or discovery request.

22.       Authority and Representations.  Each party represents to the other
parties that such party has the full power, right and authority to make, execute
and deliver this Agreement; and that such party has not assigned or hypothecated
any of the claims which are herein released.

23.       Captions and Section References.  The captions used in this Agreement
are inserted only for the convenience of the parties, and do not constitute a
part of this Agreement.  All references herein to Sections shall refer to
Sections of this Agreement unless the context clearly requires otherwise.

7

--------------------------------------------------------------------------------



24        Time is of the Essence.  Time is of the essence in the performance of
each and all of the conditions set forth in this Agreement.

25.        Further Assurances.  Each party shall respectively take all actions
as may be reasonably necessary and appropriate and make, execute and deliver all
documents as may be reasonably necessary and appropriate and as may be requested
by another party or parties, so as to implement and effect the terms and
conditions of this Agreement and to effect the transactions provided for herein.

26.       No Party Deemed Drafter.  This Agreement was prepared through the
joint efforts of the parties and no party shall be deemed the drafter of a
principal drafter hereof.

          IN WITNESS WHEREOF, the undersigned parties have executed this
Separation and Release Agreement on the date indicated below.



J. Jude Thompson

    /s/ J. Jude Thompson 04/15/2011 Signature of J. Jude Thompson Date   J. Jude
Thompson Name Printed  

Papa John’s International, Inc.

  /s/ Christopher J. Sternberg 04/15/2011 Signature of Papa John’s
Representative Date     Christopher J. Sternberg

SVP and General Counsel

Papa John’s Representative Name Printed Title

8

--------------------------------------------------------------------------------



EXHIBIT A.1    

Currently
Exercisable
Options

# options Grant Date exercise price 2,729 02/20/08 24.23 14,326 05/08/08 26.31
30,543 12/31/08 18.43 23,800 04/23/09 25.93 9,377 04/30/09 26.54   EXHIBIT A.2  
Options scheduled to vest on or before Separation Date Scheduled Vesting Date:
April 23, 2011 23,100 04/23/09 25.93 April 28, 2011 8,751 04/28/10 27.26 April
30, 2011 9,377 04/30/09 26.54   Restricted Shares scheduled to vest on or before
Separation Date Scheduled Vesting Date: April 28, 2011 3,056 04/28/10 April 30,
2011 3,139 04/30/09     EXHIBIT A.3   To become exercisable on the Separation
Date OPTIONS # options Grant Date exercise price Scheduled Vesting Date: Feb 24,
2012 10,270 02/24/11 28.98 April 23, 2012 23,100 04/23/09 25.93 April 28, 2012
8,751 04/28/10 27.26   April 30, 2012 9,379 04/30/09 26.54 Feb 24, 2013 10,270
02/24/11 28.98 April 28, 2013 8,752 04/28/10 27.26   RESTRICTED SHARES # shares
Grant Date Scheduled Vesting Date: Feb 24, 2012 3,451 02/24/11 April 28, 2012
3,056 04/28/10 April 30, 2012 3,141 04/30/09   Feb 24, 2013 3,451 02/24/11 April
28, 2013 3,058 04/28/10 April 28, 2013 3,480 04/28/10

--------------------------------------------------------------------------------



Exhibit B

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

In consideration of, and as a condition to the employment of Jude Thompson
("Employee") by PAPA JOHN’S USA, INC., PAPA JOHN’S INTERNATIONAL, INC.
(hereinafter collectively referred to as "Papa John’s") or any of their
Affiliates, where applicable and Papa John’s providing certain bonus incentives
and other benefits available to Employee, Employee covenants and agrees to be
bound by the terms and restrictions of this Confidentiality and Non-Competition
Agreement ("Non-Competition Agreement"):

1.        Covenants of Employee.

(a)       Covenant Not-to-Compete.  Employee covenants and agrees that during
the period Employee is employed by Papa John’s, its parent or any Affiliates,
and for a period of three years thereafter, regardless of the reasons that such
employment ceases or terminates and regardless of whether the employment is
terminated by employee or employee’s employer, either with or without cause,
(the "Restricted Period"), Employee shall not, engage in any of the following
activities:

(i)  directly or indirectly enter into the employ of, render any service to or
act in concert with any person, partnership, corporation or other entity that
owns, operates, manages, franchises or licenses any business that sells pizza on
a delivery or carry-out basis, including but not limited to business formats
such as Domino’s, Pizza Hut, Little Caesars, Papa Murpy’s or for any person,
partnership, corporation or other entity which owns, in whole or in part, any
such format or provides, distributes or manufactures goods, services or products
the same or similar to those provided, distributed or manufactured by an
Affiliate (a "Competitive Business"), or

(ii)  directly or indirectly engage in any such Competitive Business on his own
account, or

(iii)  become interested in any such Competitive Business directly or indirectly
as an individual, partner, shareholder, director, officer, principal, agent,
employee, consultant or in any other relationship or capacity; provided, that
the purchase of a publicly traded security of a corporation engaged in such
business or service shall not in itself be deemed violative  of this Agreement
so long as Employee does not own, directly or indirectly, more than 1% of the
securities of such corporation.

(b)  Appropriation and Disclosure of Information.  Except as permitted during
the Term of the Agreement, Employee will not at any time use, copy or duplicate
any trade secrets, methods of operation, processes, formulas, advertising,
marketing, designs, plans, know-how or other proprietary ideas or information of
Papa John’s or an Affiliate, nor will Employee convey, divulge, make available
or communicate such information to any third party or assist others in using,
copying or duplicating any of the foregoing.

(c)  Solicitation of Customers or Employees.  Employee agrees that for a period
of 36 months from and after the date Employee ceases to be employed by Papa
John’s Employee will not directly or indirectly, including without limitation,
providing information concerning a customer or employee to third parties,
solicit, entice or induce (i) any customer of Papa John’s or an Affiliate to
cease doing business with Papa John’s or (ii) any employee to leave the
employment of Papa John’s or an Affiliate.

2.  Reasonableness of Scope and Duration.  Employee agrees that the covenants
and agreements contained in Section 1 are, taken as a whole, reasonable with
respect to the activities covered and their geographic scope and duration, and
Employee shall not raise any issue of the reasonableness of the areas,
activities or duration of any such covenants in any proceeding to enforce any
such covenants.

--------------------------------------------------------------------------------



3.  Enforceability.  Employee agrees that Papa John’s may not be adequately
compensated by damages for a breach of any of the covenants and agreements
contained herein, and that Papa John’s shall, in addition to all other remedies,
be entitled to injunctive relief and specific performance.  The covenants and
agreements contained in this Non-Competition Agreement shall be construed as
separate covenants and agreements, and if any court shall finally determine that
the restraints provided for in any such covenants and agreements are too broad
as to the area, activity or time covered, said area, activity or time covered
may be reduced to whatever extent the court deems reasonable, and such covenants
and agreements shall be enforced as to such reduced area, activity or time.

4.  Acknowledgment.  Employee hereby acknowledges that it is a condition to the
employment of Employee that he executes and delivers this Non-Competition
Agreement to Papa John’s.

5.  Miscellaneous.

(a)  Affiliate.  As used herein, the term "Affiliate" means any person or entity
that is controlled by, controlling or under common control with Papa John’s.

(b)  Survival.  This Non-Competition Agreement shall be binding upon Employee
and shall inure to the benefit of Papa John’s and its successors and
assigns.  During any period in which any of the covenants in Section 1, above is
being breached or violated, including any period in which Employee or Papa
John’s seeks judicial enforcement, interpretation or modification of any such
covenant, and all appeals thereof and during which the breach or violation is
continuing, the Restricted Period shall toll and be suspended.

(c)  Waiver of Breach.  The waiver by Papa John’s of a breach of any provision
of this Non-Competition Agreement by Employee shall not operate or be construed
as a waiver of any subsequent breach of the same or any other provision by
Employee.

(d)  Amendments.  This Non-Competition Agreement may not be amended orally, but
only by an amendment in writing signed by the party against whom enforcement is
sought.

(e)  Governing Law; Jurisdiction and Venue.  This Non-Competition Agreement
shall be governed by, and construed and enforced in accordance with the laws of
Kentucky; provided, however, that if any provision of this Non-Competition
Agreement would not be enforceable under the laws of Kentucky, then such
provision shall be interpreted and construed to bind Employee to the maximum
extent permitted by law which is subsumed within the terms of such provision as
though it were separately articulated herein and made a part hereof; and any
action, suit or proceeding to enforce this Non-Competition Agreement or arising
hereunder or concerning the interpretation of this Non-Competition Agreement
shall be brought in the court of proper subject matter jurisdiction located in
Jefferson County, Kentucky.  With respect to any action, claim, suit or
proceeding brought by Papa John’s in Kentucky, Employee hereby irrevocably
consents and submits to personal jurisdiction and venue in and by the state
courts within Jefferson County, Kentucky and waives all defenses of personal
jurisdiction, venue and forum non coveniens.

2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Employee has executed this Confidentiality and
Non-Competition Agreement on the day, month, and year set forth opposite his
signature.



/s/ Jude Thompson

 

04/23/2009

Jude Thompson

Date





3

--------------------------------------------------------------------------------



Agreement to Comply with Security Policies

Team members with access to confidential electronic customer information (i.e.
credit card numbers, passwords, etc.) are required to sign the Papa John’s
security policy statement outlined herein.

Please read the security policies below regarding the protection of credit card
information and passwords.  After reading the policies, check the box to
indicate that you have read and understand these policies.

Effective information security is a team effort involving the participation and
support of every Papa John’s team member affiliate who deals with sensitive and
confidential information.  It is the responsibility of every team member to know
these policies and to conduct their activities accordingly.

1.  Team members with access to confidential electronic information of third
parties, including but not limited to credit card account information, shall
take necessary precautions to protect the information, and shall not disclose or
use the information for other than business purposes within Papa John’s and
pursuant to Papa John’s Information Systems standard operating procedures and
the requirements of the Payment Card Industry Data Security Standard (PCIDSS).

2.  Passwords, telephone numbers and other means of access to computer resources
and other electronic communications are company property and highly
confidential. Team members will not disclose passwords or other confidential
means of accessing company technological resources to others.  Any team member
found to have violated these policies may be subject to corrective action, up to
and including separation of employment.

[ X ]  I have read and understand the security policies regarding the protection
of credit card information and passwords.  I understand that violation of these
policies may lead to corrective action, up to and including separation of
employment.

I agree to comply with these security policies.

If I know or suspect violations of these policies or that credit card
information has been exposed, stolen, or misused, I will report it immediately
to my supervisor.

/s/ Jude Thompson

Jude Thompson

 

4-23-09

Date

--------------------------------------------------------------------------------



EXHIBIT C

SUPPLEMENTAL RELEASE



This Supplemental Release is made by and between J. Jude Thompson (hereinafter
“Executive”) and Papa John’s International, Inc., on behalf of itself and its
affiliates and subsidiaries (hereinafter “Company”).



W I T N E S S E T H:

WHEREAS, the parties entered into a Separation and General Release Agreement on
_________, 2011, to clarify and memorialize certain agreements made between them
in connection with Executive’s employment and separation of employment (the
“Agreement”), which is hereby acknowledged and incorporated fully by reference
as if restated herein; and

WHEREAS, in the Agreement, Company provided consideration in exchange for
Executive’s release and certain other requirements set forth in the Agreement;
and



WHEREAS, the Agreement further provides that the parties would enter into a
Supplemental Release on his Separation Date should Executive execute the
Agreement prior to his Separation Date (as defined in the Agreement); and

WHEREAS, Executive acknowledges that he was given this Supplemental Release on
April 12, 2011, and informed that he has twenty-one (21) days to consider it and
he has voluntarily agreed to its terms.

NOW, THEREFORE, in consideration of the foregoing premises and the terms stated
herein, it is mutually agreed between the parties as follows:

Executive, for himself, and Executive’s attorneys, heirs, executors,
administrators, successors, and assigns, does hereby fully and forever release
and discharge Company and its affiliated entities, as well as their
predecessors, successors, assigns, and their current or former directors,
officers, partners, agents, employees, attorneys, insurers, reinsurers, and
administrators (collectively the “Executive Released Parties”) from all suits,
causes of action, and/or claims, demands or entitlements of any nature
whatsoever, whether known, unknown, or unforeseen, which Executive has or may
have against any of them arising out of or in connection with Executive’s
employment by Company, Executive’s service on the Board of Directors,
Executive’s separation of employment from Company, or any event, transaction, or
matter occurring or existing on or before the date of Executive’s execution of
this Supplemental Release, except for any claim relating to the enforcement of
this Supplemental Release.  Executive represents and warrants that Executive has
not at the date of Executive’s execution of this Supplemental Release, and shall
not in the future file or otherwise institute, any claim, demand or lawsuit
seeking damages or other relief against any of the Executive Released Parties
and shall not otherwise assert against any of the Executive Released Parties any
claims, demands or entitlements that are lawfully released herein. Executive
further hereby irrevocably and unconditionally waives any and all rights to
recover any relief or damages concerning the claims, demands or entitlements
that are lawfully released herein.  Executive represents and warrants that
Executive has not previously filed or joined in any such claims, demands or
entitlements against Company or the other Executive Released Parties and that
Executive shall indemnify and hold them harmless from all liabilities, claims,
demands, costs, expenses and/or attorneys’ fees incurred as a result of any such
claims, demands or lawsuits.  This Supplemental Release specifically includes,
but is not limited to, all claims of breach of contract, employment
discrimination (including any claims coming within the scope of Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Equal Pay Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, all as amended, or any other applicable
federal, state, or local law), claims under the Employee Retirement Income
Security Act, as amended, claims under the Fair Labor Standards Act, as amended
(or any other applicable federal, state or local statute relating to payment of
wages), claims concerning recruitment, hiring, termination, salary rate,
severance pay, stock options, wages or benefits due, sick leave, holiday pay,
vacation pay, life insurance, group medical insurance, any other fringe
benefits, worker’s compensation, termination, employment status, libel, slander,
defamation, intentional or negligent misrepresentation and/or infliction of
emotional distress, together with any and all tort, contract, or other claims
which might have been asserted by Executive or on Executive’s behalf in any
suit, charge of discrimination, or claim against Company or the other Executive
Released Parties to the extent permissible under applicable law.  Executive
acknowledges that he has been given an opportunity of twenty-one (21) days to
consider this Supplemental Release and that he has been encouraged by Company to
discuss fully the terms of this Supplemental Release with legal counsel of
Executive’s own choosing, and that legal counsel has in fact reviewed this
Supplemental Release.  For a period of seven (7) days following Executive’s
execution of this Supplemental Release, Executive shall have the right to revoke
the waiver of claims arising under the Age Discrimination in Employment Act, a
federal statute that prohibits employers from discriminating against employees
who are age 40 or over.  If Executive elects to revoke this Supplemental Release
within this seven-day period, he must inform Company by delivering a written
notice of revocation to Company’s General Counsel no later than 11:59 p.m. on
the seventh calendar day after Executive signs this Supplemental
Release.  Executive understands that, if Executive elects to exercise this
revocation right, this Supplemental Release shall be voided in its entirety at
the election of Company and Company shall be relieved of all obligations to make
the Severance Payment, provide the other benefits and take the other actions
under Section 2 hereof.  Executive may, if he wishes, elect to sign this
Supplemental Release prior to the expiration of the 21-day consideration period,
and Executive agrees that if he elects to do so, his election is made freely and
voluntarily and after having an opportunity to consult counsel.  Provided
however and notwithstanding anything to the contrary herein Executive reserves
and does not release any and all rights to a legal defense and/or for
indemnification under any and all insurance policies for, from and against any
investigations, administrative proceedings, and or litigation brought or
asserted by any state or federal governmental agency or instrumentality, suits,
cause of action, and/or claims, demands or entitlements, whether known, unknown
or unforeseen, against executive by reason of executive having served as an
officer, director and employee of company and/or its respective directly and
indirectly owned subsidiaries and affiliates (including joint ventures,
including all committee, officer and board of directors and other positions as
an employee).

1

--------------------------------------------------------------------------------



Executive understands that this Supplemental Release includes a complete waiver
of claims, and  specifically acknowledges the following:

(a)      He has read this Supplemental Release including the full release of
claims and fully understands its terms;

(b)      He is voluntarily entering into this Supplemental Release knowingly of
his own free will;

(c)      The waiver specifically refers to rights or claims arising under the
Age Discrimination in Employment Act of 1967, as amended;

(d)      He has not waived any rights arising after the date that he executes
this Supplemental Release;

(e)      The payments and benefits and other consideration provided by the
Agreement and this Supplemental Release are in addition to anything of value to
which he is already entitled;

(f)      He has been advised in writing to consult with an attorney prior to
executing this Supplemental Release and has had an opportunity to review this
Supplemental Release with an attorney;

(g)      He has been given a period of twenty-one days to consider this
Supplemental Release;

(h)      The Supplemental Release provides him with a period of seven (7) days
to revoke it; and

(i)      The Supplemental Release will not become effective until the eighth day
following its execution by him.

If Executive signs the Supplemental Release prior to the expiration of the
twenty-one (21) days given to him within which to consider this Supplemental
Release, he does so voluntarily and of his own free will.

     

Signature of J. Jude Thompson

Date

   

Name Printed

    Papa John’s International, Inc.      

Company Representative

Date

     

Company Representative Name Printed

Title

2